Citation Nr: 0301342	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than January 4, 
1999, for the award of a total disability rating based on 
individual unemployability (TDIU).

(The issue of entitlement to a permanent and total 
disability rating for pension purposes, for the period 
prior to January 4, 1999, will be the subject of a future 
Board decision.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.

This appeal originates from an August 2001 rating decision 
that granted the veteran's claim for a total rating based 
on individual unemployability effective January 4, 1999.  
The appellant was notified of this decision in August 
2001.  He submitted a notice of disagreement with the 
assigned effective date in October 2001, and a statement 
of the case was issued in April 2002.  The appellant 
perfected his appeal to the Board of Veterans' Appeals 
(Board) in April 2002.  

However, the Board's review of the claims file reveals an 
additional issue currently pending before the Board.  The 
issue of the veteran's entitlement to a permanent and 
total disability rating for pension purposes (for the 
period prior to January 4, 1999), has been pending since 
the RO denied this claim in May 1988.  In this regard, the 
record shows that the appellant was notified of the denial 
in May 1988.  He submitted a notice of disagreement with 
the decision in May 1988, and a statement of the case was 
issued in May 1988.  The appellant perfected his appeal to 
the Board of Veterans' Appeals (Board) in May 1988.  Since 
this issue has been perfected for appellate review, the 
Board has jurisdiction to review it.  See 38 C.F.R. 
§ 20.200 (2002).  The Board notes that in view of the 
award of the TDIU (a greater benefit) from January 4, 
1999, the Board has characterized issue as entitlement to 
nonservice-connected pension benefits prior to that date.  

The Board's decision on the claim for an earlier effective 
date for the award of a TDIU is set forth below; however, 
Board is taking additional development pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Red. 
Reg. 3,099, 3,105 (Jan. 23, 2002)) (codified at 38 C.F.R. 
§ 20.903). After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All notification and development action needed to 
render a fair decision on the claim for an earlier 
effective date for on appeal has been accomplished.  

2.  In August 1997, the RO granted service connection for 
a nervous condition with depression, and assigned a 30 
percent evaluation; as the veteran was already service-
connected for bilateral hearing loss (10 percent), 
residuals of a nose fracture (10 percent), loss of smell 
(10 percent) and tinnitus (10 percent), the total combined 
rating was then 50 percent.  

3.  The veteran filed a formal claim for TDIU benefits on 
January 4, 1999, and, in August 2001, the RO granted TDIU 
benefits , effective January 4, 1999.

4.  There is no evidence that, prior to January 4, 1999, 
the veteran filed any formal or informal claim for TDIU 
benefits, and no evidence that the veteran was rendered 
unable to maintain substantially gainful employment, due 
solely to his service-connected disabilities, at any point 
during the year preceding the filing of his formal claim 
for a TDIU.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date 
earlier than January 4, 1999, for the award of a total 
disability rating based on individual unemployability due 
to service-connected disabilities, have not been met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.340, 3.341, 3.400, 4.16 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and its 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002);  38 C.F.R. § 
3.159(b) (2002).  In addition, they define the obligation 
of VA with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a 
fair decision on the claim on appeal has, to the extent 
possible, been accomplished.

Through the August 2001 statement of the case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and 
regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claim, 
and the evidence which has been considered in connection 
with his appeal.  Also, the RO specifically informed the 
veteran of the VCAA and VA's duty to assist under the new 
law in the August 2001 statement of the case.  Thus, the 
Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support 
his claim, and has been provided ample opportunity to 
submit such information and evidence.  Moreover, as there 
is no indication whatsoever that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA, is 
not here at issue.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to 
assist has been met.

The Board also finds that all necessary development has 
been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  In this 
regard, the RO requested the veteran's complete medical 
records from the Lexington VAMC and the Beckley VAMC as 
identified by the veteran.  Thus, while the veteran has 
maintained that VA failed to obtain his complete VA 
medical records, neither he nor his representative have 
identified any specific pertinent records that exist and 
have not yet been obtained that are necessary for a fair 
adjudication of the claim, and the record does not 
otherwise indicate that any specific records have not been 
obtained.  The Board point central question on appeal 
involves a determination as to when a claim was received 
or when entitlement to a certain benefit arose.  Under the 
laws and regulations governing effective dates, the date 
of the filing of the claim, more often than not, is the 
controlling factor.  In view of the foregoing, and for the 
reasons explained in more detail below, the Board finds 
that evidence of record sufficient to decide the earlier 
effective date claim.  

Under these circumstances, the Board finds that 
adjudication of the claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.



II.  Background

In December 1996, the RO received records from the Social 
Security Administration (SSA) awarding the veteran 
disability benefits in 1991, effective in August 1987.  
The SSA law judge found that the veteran's IQ was below 70 
and that it was clear that his depression imposed an 
independent and significant work-related limitation on the 
veteran's ability to work.  The judge determined that the 
veteran met the disability insured status requirements of 
the SSA Act as of August 1987.  According to these 
records, the veteran was employed as a worker in a body 
and fender shop from April of 1974 until March 1976, as a 
general laborer in the Coal Mines from March of 1976 until 
June of 1976, as a sheet metal worker for a short time in 
1984, a roofer in 1986, as a bus driver from October of 
1979 until March of 1983 and as a heavy equipment operator 
from May of 1987 until August of 1987.  

In July 1997, the veteran's service medical records were 
reviewed in detail by a private psychiatrist at the 
request of VA.  Based on his review, the psychiatrist said 
that it was very apparent that the veteran had significant 
psychiatric impairment.  He went on to state that his 
psychiatric problems were of moderate extent and affected 
him socially and industrially to a moderate extent.  

In an August 1997 rating decision, the RO granted service 
connection for a nervous condition with depression and 
assigned a 30 percent evaluation, effective July 26, 1991.  
Adding this evaluation to the veteran's already service-
connected bilateral hearing loss (10 percent), residuals 
of a nose fracture (10 percent), loss of smell l(10 
percent) and tinnitus (10 percent), the veteran's overall 
evaluation was increased to 50 percent (with the exception 
of a temporary total evaluation of 100 percent from July 
26, 1996 to September 1, 1991).  

On January 4, 1999, the veteran filed a claim for a total 
disability evaluation based on individual unemployability.  
He attributed his inability to secure or follow any 
substantially gainful occupation to his service-connected 
nervous disability.  Also at this time he filed a claim 
for increased ratings for each of his service-connected 
disabilities, asserting that they had worsened.

Later in January 1999, the RO received progress notes from 
the VA mental health clinic dated from June 1997 to June 
1998.  These records reflect diagnoses of major 
depression, recurrent, that was moderate to moderately 
severe in degree, and adjustment disorder with anxious and 
depressed mood.  They also reflect Global Assessment of 
Functioning (GAF) Scale scores of 60 and 64.

On VA examination in February 1999, the veteran said that 
the last time he held a job was in 1987 when he injured 
himself.  The examiner assigned a GAF score of 65 and 
advised the veteran to increase his social life.

In a June 1999 rating decision, the RO denied the 
veteran's claim for a TDIU on the basis that the veteran's 
service-connected disability evaluations did not meet the 
schedular criteria for the grant of a TDIU, and because 
there were no unusual factors of disability rendering the 
veteran unable to secure or follow any substantially 
gainful occupation.

In September 1999, the veteran was evaluated by a VA 
examiner who assigned the veteran a GAF score of 60 and 
opined that his psychiatric problems had interfered with 
him socially, as well as industrially, on an occasional 
basis.

VA outpatient treatment records dated in 2001, including 
from the mental health clinic, are on file.

In an August 2001 rating decision, the RO granted the 
veteran's claim for a TDIU and assigned an effective date 
of January 4, 1999.

In his substantive appeal dated in April 2002, the veteran 
said that the RO failed to obtain all of his VA records 
and that such records should be reviewed for an earlier 
effective date for a TDIU.


III.  Analysis

Generally, the effective date of an evaluation and award 
of compensation based on a claim for increase will be the 
date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  Specifically with regard to claims for 
increased disability compensation, the pertinent legal 
authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received by VA within one year after that date; otherwise 
the effective date will be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b); 38 C.F.R. § 3.400(o)(2).

Monetary payments based on an award or an increased award 
of compensation dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award becomes 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. 
§ 3.31 (2002).

The provisions of 38 U.S.C.A. § 5110(b)(2) (West 1991) 
refer to the date an "application" is received."  
'Application' is not defined in the statute.  However, in 
regulations, 'claim' and 'application' are considered 
equivalent and are defined broadly to include 'a formal or 
informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992) (citing 38 C.F.R. § 3.1(p) (1991)).  

In the instant case, the RO received the veteran's 
application for a total rating based on individual 
unemployability on January 4, 1999, the same date that he 
filed a claim for increased ratings for his service-
connected disabilities, and the record does not reflect 
anything that can be construed as an earlier claim for a 
TDIU.  While an informal claim for a TDIU can exist if a 
veteran submits evidence of a medical disability, makes a 
claim for the highest rating possible, and submits 
evidence of unemployability (see 38 C.F.R. § 3.155(a); 
Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001); 
Norris v. West, 12 Vet. App. 413 (1999); VAOPGCPREC 12-
2001.  Where as here, however, the veteran filed an 
initial claim for an increased rating for his service-
connected psychiatric disability on the same date that he 
filed a claim for a TDIU-on January 4, 1999-there is no 
earlier, claim which could provide a basis for assignment 
of an earlier effective date for the veteran's award of 
TDIU.  

As the RO correctly identified January 4, 1999, as the 
date of claim for effective date purposes, the question 
then becomes whether the record contains evidence from 
which it is factually ascertainable that the veteran was 
rendered unemployable due to service-connected 
disabilities in the year preceding the filing of the 
January 4, 1999 claim for a TDIU.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125 (1997).

Under applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 
60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable 
at 40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  However, even when these percentage requirements 
are not met, entitlement to a total rating, on an extra-
schedular basis may nonetheless be granted, in exceptional 
cases, and pursuant to the prescribed procedures, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused 
by nonservice-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19 (2002); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  

In 1997, the RO received records from the Social Security 
Administration showing that the veteran had met the 
disability insured status requirements of the SSA Act as 
of 1987 due to depression, which imposed significant and 
independent work-related limitations on his ability to 
work, together with a low IQ.  Thus, the SSA awarded the 
veteran disability based on both his service-connected 
psychiatric disability and nonservice-connected low IQ.  
As far as the veteran's service-connected disabilities 
alone go, there is no showing that these disabilities 
rendered the veteran unable to maintain a substantially 
gainful occupation.  VA outpatient records during the year 
preceding the veteran's January 1999 application for a 
TDIU include mental health records.  These records, dated 
in March and June 1998, show that the veteran had 
recurrent, major depression that was moderate to 
moderately severe in nature and reflect GAF scores of 60 
and 64.  

A GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum 
of mental health-illness."  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th Edition, 1994).  In Carpenter v. Brown, 8 
Vet. App. 240 (1995), the United States Court of Appeals 
for Veterans Claims (CAVC) recognized the importance of 
the GAF score and the interpretations of the score.  With 
respect to the veteran's GAF scores of 60 and 64, the 
Board notes that, pursuant to the DSM-IV, a score of 51 to 
60 indicates moderate difficulty in social, occupational, 
or school functioning, and a score of 61 to 70 indicates 
only mild difficulty in social, occupational, or school 
functioning.  Hence, these scores clearly are not 
indicative of total disability.

In short, the above-noted findings do not reveal that the 
veteran was rendered unable to maintain a substantially 
gainful occupation due to his service-connected 
psychiatric disability in the year preceding the filing of 
the January 4, 1999 claim.  Likewise, there is no medical 
evidence to suggest that the service-connected psychiatric 
disability, along with the veteran's other service-
connected disabilities, i.e. bilateral hearing loss, 
residuals of a nose fracture, loss of smell and tinnitus, 
rendered the veteran unable to maintain a substantially 
gainful occupation during that time frame.  .

Thus, notwithstanding the veteran's assertions, the record 
simply reflects no evidence of any claim earlier than 
January 4, 1999, pursuant to which a TDIU could have been 
granted, or evidence from which it is factually 
ascertainable that the veteran was rendered totally 
unemployable due to service-connected disability(ies) in 
the year preceding the filing of the January 4, 1999, 
claim.  As such, the Board must conclude that the record 
presents no legal basis for assignment of an effective 
date for the award of a TDIU prior to January 4, 1999.  In 
this regard, the Board emphasizes that the law and 
regulations governing effective dates are very specific 
and the Board is bound by them.  

Accordingly, the claim for an effective date earlier than 
January 4, 1999, for the award of a TDIU must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date earlier than January 4, 1999, for the 
award of a total disability rating based on individual 
unemployability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

